138 F.3d 960
Ariail Drug Co., Inc., Dunlop Drug Co., Inc., Jane N.Douthit, DVM, d/b/a Paw Prints Animal Clinic,William Larry Martin, d/b/a Trinity Discount Drugsv.Recomm International Display, Ltd., Lease Partners Corp.,Lease Partners, Inc., Finova Capital Corp., Republic LeasingCo., as Representatives of a Defendant Class of Leasing andLease/Financing Companies, Similarly Situated and WhichActed in Concert or Conspiracy with Defendant Recomm,Colonial Pacific Leasing Corp., as
NO. 96-6570
United States Court of Appeals,Eleventh Circuit.
March 11, 1998
N.D.Ala., 122 F.3d 930

1
DENIALS OF REHEARING EN BANC.